Citation Nr: 0322373	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-06 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for a 
psychiatric disability.
 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



REMAND

The veteran served on active duty from April 1971 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision.  In August 
2001, the Board denied the veteran's claim, and the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC).  In January 2003, the CAVC vacated the Board 
decision and remanded for additional development and 
readjudication.  This remand is part of the Board's response 
to the CAVC's mandate.

Additional development is necessary.  Accordingly, appellate 
consideration will be deferred and this case is REMANDED for 
the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A are fully satisfied, 
including providing the veteran notice of 
the section 5103 obligations relative to 
his claim on appeal.  See also 38 C.F.R. 
§ 3.159. 

2.  Review the evidence associated with 
the claims file following the issuance of 
the supplemental statement of the case 
(SSOC) in July 2002.

3.  Ask the veteran to identify and give 
the approximate dates of treatment by VA 
and non-VA health care providers for any 
psychiatric symptoms since December 2002 
(when the most recent VA records were 
associated with the claims file).  
Request his authorization to release any 
identified private medical records.  
Attempt to obtain copies of any treatment 
records identified, as authorized by the 
veteran.  

4. Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a new psychiatric examination.  
Send the claims folder to the examiner 
for review.  The examiner should confirm 
in writing that the claims folder was 
made available in conjunction with the 
examination.  Psychological testing 
should be performed, only if deemed 
necessary.  To comply with the Court's 
order, the psychiatrist should fully and 
completely answer the following 17 
questions:

a.  Does the veteran's service-
connected psychiatric disability 
result in gross impairment in 
thought processes or communication?  
If so, describe the impairment.  Is 
the veteran's speech intermittently 
illogical, obscure, or irrelevant?  
Is it circumstantial, 
circumlocutory, or stereotyped?  If 
so, describe the content.

b.  Does the service-connected 
disability result in persistent 
delusions or hallucinations?  Are 
there symptoms bordering on gross 
repudiation of reality?  Does the 
service-connected disability result 
in fantasy?  If so, describe the 
content as observed by the examiner 
and frequency of such symptoms as 
reported by the veteran.

c.  Does the service-connected 
disability result in grossly 
inappropriate behavior, explosions 
of aggressive energy or profound 
retreat from mature behavior?  Is 
there impaired impulse control?  If 
so, describe the behavior observed 
by the examiner and frequency of 
such symptoms as reported by the 
veteran.

d.  Does the service-connected 
disability result in persistent 
danger of hurting himself or others?  
If so, describe any suicidal or 
homicidal thoughts or behavior.

e.  Does the disability result in 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene)?  If so, describe 
the manifestations observed.

f.  Does the service-connected 
disability result in disorientation 
to time or place, or other spatial 
disorientation?  If so, describe the 
objective evidence of such 
impairment.

g.  Does the service-connected 
disability result in memory loss for 
names of close relatives, his own 
occupation, or his own name?  Is 
there impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks)?  If so, describe 
the objective evidence of such 
impairment.

h.  Does the service-connected 
disability result in obsessional 
rituals which interfere with routine 
activities?  If so, report the 
rituals observed.

i.  Does the service-connected 
disability result in difficulty in 
understanding complex commands; 
impaired abstract thinking; or 
disturbances of motivation.  If so, 
describe the impairment.

j.  Does the service-connected 
disability result in confusion, 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively?  If so, describe the 
manifestations.  Describe any panic 
attacks or state if there were none.

k.  Does the service-connected 
disability affect the veteran's 
judgment?  If so, describe the 
impairment.

l.  Does the service-connected 
disability affect the veteran's 
mood?  If so, describe his mood.  Is 
it flattened?

m.  Does the service-connected 
disability affect his relationship 
with others?  Describe the social 
interaction during hospitalization.

n.  Does the service-connected 
disability result in difficulty in 
adapting to stressful circumstances 
(including work or a worklike 
setting)?  If so, describe how the 
service-connected disability 
restricts the veteran's ability to 
work.

o.  Does the service-connected 
disability produce total 
occupational and social impairment 
such that the veteran is 
demonstrably unable to obtain or 
retain employment?

p.  Are there any other symptoms of 
the service-connected disability, 
such as psychogenic amnesia?  If so, 
describe them.  If not, please state 
so.


q.  What would be the appropriate 
Global Assessment of Functioning 
score for the disability?  Why?

5.  Following completion of the 
foregoing, review the claims folder and 
ensure that the requested development has 
been completed.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  If the 
psychiatric examination report is 
inadequate for any reason, return it to 
the examining physician and request that 
all questions be answered.

6.  Thereafter, re-adjudicate the issue 
shown on the title page of this remand.  
If any or all of the benefits sought on 
appeal remains denied, the veteran and 
any representative should be provided 
with a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the last SSOC in July 2000.  The 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.  



                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


